Exhibit 10.1 - Recission Agreement

RESCISSION AGREEMENT


This Rescission Agreement is made and entered into as of March 21st, 2012, by
and among PEGASUS TEL, INC. a Delaware Corporation, trading publicly on the
Over-the-Counter Bulletin Board under the symbol; PTEL.OB (“Pegasus”) and
ENCOUNTER TECHNOLOGIES, INC., a Colorado Corporation trading publicly on the
Over-the-Counter under the symbol ENTI.PK (“Encounter”); collectively referred
herein as the "Parties".


WHEREAS, the Parties entered on June 6, 2011 into an Asset Purchase Agreement
(the “Purchase Agreement”) a copy of which was attached as Exhibit 2.1 by
Pegasus in its Current Report on Form 8-K filed with the U.S. Securities and
Exchange Commission (the “SEC”) on June 10, 2011; and


WHEREAS the Parties amended and superseded the Purchase Agreement on July 14,
2011 (the “Amended Purchase Agreement”) a copy of which was attached as Exhibit
2.2 by Pegasus in its Current Report on Form 8-K filed with the SEC on September
1, 2011; and


WHEREAS, pursuant to the Amended Purchase Agreement, Pegasus acquired all of
Encounter’s rights, title, and interest in and to certain assets and liabilities
of Encounter relating to MusicMatrix.com (“MusicMatrix.com”) in consideration of
6,995,206 shares of Pegasus’ Series B Convertible Preferred Stock with a face
value of $0.0001 per share, a copy of the purchased assets and liabilities is
attached as Exhibit A hereto and incorporated by reference; and


WHEREAS, the Parties desire to cancel, rescind, and render null and void, ab
initio, the Purchase Agreement and the Amended Purchase Agreement and all
documents, instruments, securities and other certificates executed or delivered
in connection with the transaction contemplated by the Purchase Agreement and
the Amended Purchase Agreement:


NOW, THEREFORE, in consideration of the premises and the mutual promises herein
made, and in consideration of the representations, warranties, and covenants
herein contained, the Parties, intending to be legally bound, hereby agree as
follows.


1.           Rescission of Acquisition.  The Parties hereby cancel and rescind
the Purchase Agreement and the Amended Purchase Agreement and declare the
Purchase Agreement and the Amended Purchase Agreement to be null and void, ab
initio, for all purposes, including, without limitation, for tax purposes.


2.           Cancelling of Stock.  The Parties hereby agree that the 6,995,206
shares of Pegasus’ Series B Convertible Preferred Stock with a face value of
$0.0001 per share of Pegasus issued in connection with the Amended Purchase
Agreement shall be cancelled by Pegasus in accordance with Section 3 of the
Amendment to Certificate of Designation or Amended and Restated Certificate of

_____________/___/Rescission Agreement, Page 1 of 4
Pegasus: _JG__
Encounter: TH__
 
 

--------------------------------------------------------------------------------

 


Designation Preferences and Rights of the Series B Convertible Preferred Stock
as filed with the Secretary of State of Delaware on June 13, 2011 and attached
as Exhibit 3.2 by Pegasus in its Current Report on Form 8-K filed with the SEC
on June 16, 2011 which states that in the event any shares of Series B Stock
shall be reacquired by Pegasus, the shares so reacquired shall be cancelled, and
each of the parties hereby surrenders any and all rights he or it has or may
have with respect to said shares under the Amended Purchase Agreement or
otherwise.


3.           Results of Rescission.  The Parties hereby acknowledge and agree
that as a result of the rescissions and cancellations described above
MusicMatrix.com shall be returned to Encounter and each party shall, to the
extent possible in every respect, be in the same position it was immediately
prior to the consummation of the transactions expressly rescinded hereby and all
transactions relating thereto, and shall release the other party to any further
liability with regard to the Purchase Agreement, and the Amended Purchase
Agreement and any expenses related to it to date.


4.           Further Instruments and Assurances.  The Parties will execute and
deliver all such other and further instruments and documents as may be necessary
or desirable to carry out the purposes of this Rescission Agreement.


5.           Notices.  Any notice, request, instruction, correspondence or other
document to be given hereunder by any party hereto to another (herein
collectively called “Notice”) shall be in writing and delivered personally or
mailed by registered or certified mail, postage prepaid and return receipt
requested, or by facsimile, as follows:


To Pegasus:                           Two Corporate Drive, Suite 234
Shelton, Connecticut 06484
Attn: Jerry Gruenbaum, CEO
Tel: (203) 404-0450
Fax: (203) 404-7795


To Encounter:                       6313 Corporate Court
Fort Myers, Florida 33919
Attn: Thomas Hargis, CEO
Tel: (239) 415-1525
Fax: (239) 236-0751


6.           Invalidity and Severability.  If any provisions of this Rescission
Agreement are held invalid or unenforceable, such invalidity or unenforceability
shall not affect the other provisions of this Rescission Agreement which are
intended to be, and shall be deemed, severable.


7.           Assignment and Binding Effect.  No party shall assign this
Rescission Agreement to any extent without the written consent of the other
parties hereto.  Subject to the foregoing, this Rescission Agreement shall be
binding upon and inure to the benefit of the parties and their respective
successors and assigns.

_____________/___/Rescission Agreement, Page 2 of 4
Pegasus: _JG__
Encounter: TH     
 
 

--------------------------------------------------------------------------------

 


8.           Waiver.  Any term or provision of this Rescission Agreement may be
waived at any time by the party entitled to the benefit thereof by a written
instrument duly executed by such party.


9.           Governing Law; Consent to Jurisdiction.  This Rescission Agreement
shall be governed by and interpreted and enforced in accordance with the laws of
the State of Delaware, as applied to contracts made and fully performed
therein.  Each of the parties hereto hereby irrevocably and unconditionally
submits for itself and its property in any legal action or proceeding relating
to or arising in connect ion with this Rescission Agreement to the exclusive
general jurisdiction of the Courts of the State of Delaware.


10.           Modification.  No modification, amendment or waiver of any of the
provisions of this Rescission Agreement shall be effective unless in writing and
signed by all parties hereto.


11.           Counterparts.  This Rescission Agreement and any amendments hereto
may be executed in any number of counterparts, all of which together shall
constitute a single, original instrument.


12.           Entire Agreement.  This Rescission Agreement represents the entire
Agreement with respect to matters contemplated herein and supersedes any prior
oral or written agreements or undertakings between the parties to such
matters.  This Rescission Agreement shall not be amended to any extent except by
a writing executed by the parties.


IN WITNESS WHEREOF, the parties have caused this Rescission Agreement to be
executed and delivered as to the date first above written.




PEGASUS TEL, INC.




By: _/s/ Jerry Gruenbaum__________________
Jerry Gruenbaum, Chief Executive Officer




ENCOUNTER TECHNOLOGIES, INC.




By: _/s/ Thomas Hargis____________________
Thomas Hargis, Chief Executive Officer

_____________/___/Rescission Agreement, Page 3 of 4
Pegasus: _JG__
Encounter: TH     
 
 

--------------------------------------------------------------------------------

 


EXHIBIT A


PURCHASED ASSETS AND LIABILITIES




ASSETS


Domain Name and Related Property at MusicMatrix.com (including the entire right,
title and interest in and to the domain name musicmatrix.com, trademark rights,
and all internet traffic to the domain.) In addition to copyrights to WebPages
designed for the Website, page layouts, and logos for the Website, all graphics
used on the Website, all user databases and programming codes generated for the
Website, online forms and search engine created and currently used for the
Website, and any and all other intellectual property rights to the name and
brand MusicMatrix and MusicMatrix.com.




LIABILITIES


Contract and all current and outstanding payables to V2 Solutions.
Contract and all current and outstanding payables to VMIX Media, Inc.
Promissory Note due to Spire Investment Group dated May 7, 2010.
Promissory Note due to Spire Investment Group dated June 7, 2010.





_____________/___/Rescission Agreement, Page 4 of 4
Pegasus: _JG__
Encounter: TH      
 
 

--------------------------------------------------------------------------------

 
